DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending in this application.
Claims 1 and 6 have been amended by Applicant.
Claims 5, 8, 11-13 and 14 have been cancelled by Applicant.

Response to Arguments

Regarding 35 USC § 103 rejection:  Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In this case, applicant argues that “Neither Lee nor Yoon disclose, teach, or suggest the features of amended claim 1”. Specifically, “the step of determining lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections and the step of generating a final planed path according to the lane-changing road points and endpoints in the updated initial path”.  Yoon cures the deficiencies of Lee.  Yoon discloses “a maximum curvature for each of the segments determined based on a road shape” [0044]; However, the lane change is impossible or difficult to execute at the timing position for the lane change (e.g., the segment position before the distance for the lane change) as described below, the lane change may be performed at a segment before or after the corresponding segment…configured to determine a segment immediately before or after a corresponding position (segment) as the timing position for starting the lane change, (1) when a road curvature is greater than a predetermined threshold value, (2) when the number of lanes is one, (3) for the crossroad, (4) in the case of a traffic jam state due to an excessive volume of traffic within the corresponding segment” [0046].  The lane-changing road points are disclosed by Yoon as road characteristics “road characteristics (e.g., the crossroads, crosswalks, the interchanges, the junctions, speed bumps, dead-ends, and the like), and the like, with regard to the road and traffic situation of each region based on the segments” [0035]. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 7, 9, 10, 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding Claim 1, the claim recites limitation such as “acquiring a road segment where an origin of a path is located”, “updating an exit endpoint of a previous road section”, “determining lane-changing road points”, “acquiring a curvature of each road point in the detected road sections“ and “generating a final planed path according”.  These limitations, as drafted, are simple processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, the claim encompasses a path planning system which can simply be done by a person performing mental processes, i.e. observation, evaluation, judgement.  Determining lane-changing road points involves a person making a simple judgment based on observation.  

The claim recites the additional elements of ““acquiring a road segment” and “acquiring a curvature of each road point” are recited at a level of generality (i.e. a general means for gathering the potential decisions) and amounts to mere data gathering, which is a form of insignificant pre-solution activity. The additional element of “generating a final planed path” is a form of insignificant post-solution activity.  

The claim as a whole merely describes how to generally “apply” the concept of path planning  in a computer environment.   The claim is directed to the abstract idea. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Same analysis applied to the independent claim 6.  Additionally, the limitation “comprising a control terminal, and based on a high-precision map” is recited a high level of generality and does not integrate the abstract idea into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of path planning in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Claims 2-4, 7, 15 and 16 do not recite additional elements that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claims 9 and 10  recite a “computer-readable storage medium” and “memory” which are also recited at a high level of generality (i.e., as a general means of storing data for use in the obtaining and detecting step), and amounts to mere data storing, which is a form of insignificant post-solution activity and do not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-4, 6, 7, 9, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (US 20220011128 A1) in view of Yoon et al. (US 20170043780 A1).
Regarding Claim 1, Lee teaches a path planning method for an unmanned vehicle (Lee, [0102] "route guidance apparatus...vehicle is an autonomous vehicle”), comprising: acquiring a road segment where an origin of a path is located (Lee, [0126] “identifying a current search link identifier of a road corresponding to the measured current position of the vehicle”; Examiner interprets “link” as road segment and “current position” as an origin) and a road segment where a destination of the path is located (Lee, [0082] “The route guidance apparatus or the server searches for the route to the destination using a search link identifier corresponding to the road”), the road segments comprising a road section and a connecting passage (Lee, [0084]  “the link means an electronically shaped road section connecting a node and a node to each other according to a road line”); performing a path search to generate an initial path according to a connection relationship between endpoints of road segments (Lee, [0086] “search link identifiers assigned to each road section, and are defined as sections between a predetermined start node and a predetermined end node”), the endpoints of road segments comprising (Lee, [0092]  “the start node and the end node”): an exit endpoint of the road segment where the origin is located (Lee, [0089] “a search link identifier of a section having...corresponding to a point...as a start node and...an end node”), an entrance endpoint of the road segment where the destination is located (Lee, [0089] “a search link identifier of a section having...corresponding to a point...as a start node and...an end node”), and entrance endpoints and exit endpoints of road segments for connecting the exit endpoint of the road segment where the origin  “the link means an electronically shaped road section connecting a node and a node to each other according to a road line”); updating an exit endpoint of a previous road section of each connecting passage from a road segment level into a lane level  in a passable direction according to entrance endpoints of the connecting passages under the lane level in the initial path (see at least Lee, [0166] “the route calculation unit…confirms the lane link identifier…on which the vehicle is currently positioned, confirms the search link of the confirmed lane link identifier, confirms the number n of search links exiting from the end node of the lane link identifier on which the vehicle is currently positioned…compares the confirmed rotation direction information with the moving direction information of the driving lane on which the vehicle is currently positioned to thereby perform the route guidance”), wherein the entrance endpoints of the connecting passages are exit endpoints of lanes with a predetermined condition in the previous road section of the connecting passages in a passable direction (Lee, Fig 4 shows the entrance endpoints (node n0008) of the connecting passages are the exit endpoint (node n0008) of lanes with a predetermined condition in the previous road section of the connecting passages in a passable direction; the predetermined condition in the previous road section is “straight ahead”) , the lane with the predetermined condition being a lane of which the attribute category is matched with the attribute category of the connecting passage (Lee, [0093] “Table 2 represents direction information corresponding to lane links identifiers (LIDs) included in the search link”; Examiner interprets “lane links identifiers (LIDs)” as attribute category) , wherein the attribute category of the lane comprises a straight lane, a left-turn lane, a right-turn lane, a U-turn lane, or an emergency lane (Lee, Table 2 shows attribute categories of the lane "left turn", "straight", right turn") the attribute category of the connecting passage comprises a cross-track straight connecting passage, an interroad segment straight connecting passage, an interroad segment left-turn connecting passage, an interroad segment right-turn connecting passage, or an interroad 2Appl. No. 16/488,948 Reply to Advisory Office Action dated December 14, 2021 Attorney Docket No.: US86499segment U-turn connecting passage (Lee, [0092] “Table 1, the rotation direction information of S0001 430 is defined in the order of “left turn”, “straight ahead”, and “right turn”, which corresponds to a clockwise position order of the search links exiting from the node n0008 405 in the intersection”); and generating a final planned path according to endpoints in the initial path which has been updated (Lee, Fig 7: Step S714 “Confirm number N of search links exiting from end node”, Step S720 “Perform route guidance…”) wherein before generating the final planned path according to endpoints in the updated initial path, the method further comprises (Lee, Fig 16: Step S1620 “Confirm lane ID corresponding to current position”): acquiring, when it is detected that an entrance lane is different from an exit within any road section in the updated initial path (Lee, Fig 4 shows entrance lane-Point A, lane S0001 is different from an exit lane-S0003), a serial number of the entrance lane and a serial number of the exit lane of the detected road sections (Lee, Fig 4 shows serial numbers (lane links identifiers (LIDs) for entrance lane-lane S0001 and exit lane-S0003), the entrance lane being a lane corresponding to an entrance endpoint of a road section (Lee, Fig 4 shows entrance lane-S0001 corresponding to an entrance endpoint-Point A) , and the exit lane being a lane corresponding to an exit endpoint of a road section (Lee, Fig 4 shows exit lane-S0003 corresponding to an exit endpoint-Point B); calculating a difference between the serial number of the entrance lane and the serial number of the exit lane of the road sections which have been detected (Lee, [0019] “The route calculation unit may be configured to: confirm a lane identifier (ID) of the lane on which the vehicle is positioned; confirm a search ID including the confirmed lane link ID; confirm the number of search links exiting from an end node of a search link corresponding to the confirmed search link ID”);  generating a final planed path according to endpoints in the updated initial path comprises (Lee, Fig 16: S1640 “Compare confirmed moving direction of the lane on which vehicle is positioned”, Step S1650 “Perform lane change guidance”); generating a final planed path according to the lane-changing road points and endpoints in the updated initial path (Lee, Fig 16: Step S1625 “Confirm current search link including confirmed lane ID”, S1640 “Compare confirmed moving direction of the lane on which vehicle is positioned”, Step S1650 “Perform lane change guidance”).  

Lee does not teach acquiring a curvature of each road point in the detected road sections at locations in the detected road sections; and determining lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections.  However, Yoon teaches these limitations.

Yoon teaches acquiring a curvature of each road point in the detected road sections at locations in the detected road sections (Yoon, [0014] “the segment before the distance for the lane change has a road curvature of a predetermined threshold value or greater”); and determining lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections (see at least, Yoon, [0046] “the lane change timing determiner…may be configured to determine a segment immediately before or after a corresponding position (segment) as the timing position for starting the lane change…when a road curvature is greater than a predetermined threshold value”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to include 4PN105278acquiring a curvature of each road point in the detected road sections at locations in the detected road sections; and determining lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections as taught by Yoon in order to determine “the timing position for the lane change” [Yoon 0014].
Regarding Claim 2, Lee teaches the path planning method for an unmanned vehicle as claimed in claim 1 (Lee, [0102] "route guidance apparatus...vehicle is an autonomous vehicle"), wherein the manner of acquiring a road segment where an origin of a path is located (Lee, [0126] “identifying a current search link identifier of a road corresponding to the measured current position of the vehicle”; Examiner interprets “link” as road segment and “current position” as an origin) comprises: 3Appl. No. 16/488,948 Reply to Advisory Office Action dated December 14, 2021 Attorney Docket No.: US86499acquiring a current location and a current heading of the vehicle (Lee, [0121] “the route guidance apparatus obtains a position of the vehicle...calculates direction angles”); and searching for a road point which is located within a range where an angle with the current heading is smaller than a preset angle and is closest to the current location (Lee, [0229] “the route guidance performing unit...may calculate an angle between a coordinate of an end node of the current search link and a coordinate of an end node of the future search link which are predetermined on the map based on the moving direction of the vehicle, and compare the calculated angle with a predetermined reference angle range”), and determining the road segment where the road point is located as the road segment where the origin of the path is located (Lee, [0031] “determining…a current search link to which a lane link corresponding to a current position belongs”; Examiner interprets “link” as road segment and “current position” as an origin).  

Regarding Claim 3, Lee teaches the path planning method for an unmanned vehicle as claimed in claim 1 (Lee, [0102] "route guidance apparatus...vehicle is an autonomous vehicle"), wherein the manner of acquiring a road segment where a destination of the path is located (Lee,  [0082] “The route guidance apparatus or the server searches for the route to the destination using a search link identifier corresponding to the road”; Examiner interprets “link” as road segment) comprises: acquiring information of the destination (Lee, [0017] “control unit obtaining destination information of the vehicle”); and determining the road segment where a road point closest to the destination is located as the road segment where the destination is located (Lee, [0082] “the route guidance apparatus or the server searches for the route using only the search link identifiers that may arrive from the departure point to the destination”; Examiner interprets “link” as road segment).  

Regarding Claim 4, Lee teaches the path planning method for an unmanned vehicle as claimed in claim 1 (Lee, [0102] "route guidance apparatus...vehicle is an autonomous vehicle"), wherein before generating the final planned path according to endpoints in the updated initial path, the method further comprises (Lee, Fig 16: Step S1620 “Confirm lane ID corresponding to current position”): acquiring entrance endpoints of lanes corresponding to exit endpoints of road sections in the updated initial path (Lee, Fig 16: S1640 “Compare confirmed moving direction of the lane on which vehicle is positioned”, Step S1650 “Perform lane change guidance”), and updating the entrance endpoints to entrance endpoints of each of the road sections in the initial path (Lee, Fig 7: Step 702 “Determine current position of vehicle”, Step, S712 “Confirm search link of confirmed lane link ID”, Step S720 “Perform route guidance…”).  

Regarding Claim 6, Lee teaches a path planning device for an unmanned vehicle (Lee, [0102] "route guidance apparatus...vehicle is an autonomous vehicle"), comprising a control terminal (Lee, Fig 3 Control Unit- Box 330), and based on a high-precision map (Lee, [0061] “the route guide apparatus…uses high-precision map data for route guidance“), the control terminal is configured to: acquire a road segment where an origin of a path is located and a road segment where a destination of the path is located (Lee, [0126] “identifying a current search link identifier of a road corresponding to the measured current position of the vehicle”; Examiner interprets “link” as road segment and “current position” as an origin), the road segments comprising a road section and a connecting passage (Lee, [0084]  “the link means an electronically shaped road section connecting a node and a node to each other according to a road line”); 4Appl. No. 16/488,948 Reply to Advisory Office Action dated December 14, 2021Attorney Docket No.: US86499perform a path search to generate an initial path according to a connection relationship between endpoints of road segments (Lee, [0086] “search link identifiers assigned to each road section, and are defined as sections between a predetermined start node and a predetermined end node”), the endpoints of road segments comprising: an exit endpoint of the road segment where the origin is located (Lee, [0089] “a search link identifier of a section having...corresponding to a point...as a start node and...an end node”), an entrance endpoint of the road segment where the destination is located (Lee, [0089] “a search link identifier of a section having...corresponding to a point...as a start node and...an end node”), and entrance endpoints and exit endpoints of road segments for connecting the exit endpoint of the road segment where the origin is located (Lee, [0089] “a search link identifier of a section having...corresponding to a point...as a start node and...an end node”) to the entrance endpoint of the road segment where the destination is located (Lee, [0089] “a search link identifier of a section having...corresponding to a point...as a start node and...an end node”), update an exit endpoint of a previous road section each connecting passage from a road segment level into a lane level in a passable direction according to entrance endpoints of the connecting passages under the lane level  in the initial path (see at least Lee, [0166] “the route calculation unit…confirms the lane link identifier…on which the vehicle is currently positioned, confirms the search link of the confirmed lane link identifier, confirms the number n of search links exiting from the end node of the lane link identifier on which the vehicle is currently positioned…compares the confirmed rotation direction information with the moving direction information of the driving lane on which the vehicle is currently positioned to thereby perform the route guidance”), wherein the entrance endpoints of the connecting passages are exit endpoints of lanes with a predetermined condition in the previous road section of the connecting passages (Lee, Fig 4 shows the entrance endpoints (node n0008) of the connecting passages are the exit endpoint (node n0008) of lanes with a predetermined condition in the previous road section of the connecting passages in a passable direction; the predetermined condition in the previous road section is “straight ahead”), the lane with the predetermined condition being a lane of which the attribute category is matched with the attribute category of the connecting passage (Lee, [0093] “Table 2 represents direction information corresponding to lane links identifiers (LIDs) included in the search link”; Examiner interprets “lane links identifiers (LIDs)” as attribute category), wherein the attribute category of the lane comprises a straight lane, a left-turn lane, a right-turn lane, a U-turn lane, or an emergency lane (Lee, Table 2 shows attribute categories of the lane "left turn", "straight", right turn"); the attribute category of the connecting passage comprises a cross-track straight connecting passage, an interroad segment straight connecting passage, an interroad segment left-turn connecting passage, an interroad segment right-turn connecting passage, or an interroad segment U-turn connecting passage (Lee, [0092] “Table 1, the rotation direction information of S0001 430 is defined in the order of “left turn”, “straight ahead”, and “right turn”, which corresponds to a clockwise position order of the search links exiting from the node n0008 405 in the intersection”); and generate a final planned path according to endpoints in the initial path which has been updated (Lee, Fig 7: Step S714 “Confirm number N of search links exiting from end node”, Step S720 “Perform route guidance…”), the control terminal is further configured to: acquire, when it is detected that an entrance lane is different from an exit lane within any road section in the updated initial path (Lee, Fig 4 shows entrance lane-Point A, lane S0001 is different from an exit lane-S0003), a serial number of the entrance lane and a serial number of the exit lane of the detected road sections (Lee, Fig 4 shows serial numbers (lane links identifiers (LIDs) for entrance lane-lane S0001 and exit lane-S0003), the entrance lane being a lane corresponding to an entrance endpoint of a road section (Lee, Fig 4 shows entrance lane-S0001 corresponding to an entrance endpoint-Point A), and the exit lane being a lane corresponding to an exit 5Appl. No. 16/488,948 Reply to Advisory Office Action dated December 14, 2021 Attorney Docket No.: US86499endpoint of a road section (Lee, Fig 4 shows entrance lane-S0001 corresponding to an entrance endpoint-Point A); calculate a difference between the serial number of the entrance lane and the serial number of the exit lane of the road sections which have been detected (Lee, [0019] “The route calculation unit may be configured to: confirm a lane identifier (ID) of the lane on which the vehicle is positioned; confirm a search ID including the confirmed lane link ID; confirm the number of search links exiting from an end node of a search link corresponding to the confirmed search link ID”), generate the final planned path according to the lane-changing road points and endpoints in the updated initial path (Lee, Fig 16: Step S1625 “Confirm current search link including confirmed lane ID”, S1640 “Compare confirmed moving direction of the lane on which vehicle is positioned”, Step S1650 “Perform lane change guidance”).  

Lee does not teach acquire a curvature of each road point in the detected road sections at locations in the detected road sections; and determine lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections.  However, Yoon teaches these limitations.

Yoon teaches acquire a curvature of each road point in the detected road sections at locations in the detected road sections (see at least, Yoon, [0014] “the segment before the distance for the lane change has a road curvature of a predetermined threshold value or greater”); and determine lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections (see at least ,Yoon, [0046] “the lane change timing determiner…may be configured to determine a segment immediately before or after a corresponding position (segment) as the timing position for starting the lane change…when a road curvature is greater than a predetermined threshold value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to include 4PN105278acquire a curvature of each road point in the detected road sections at locations in the detected road sections; and determine lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections in order to determine “the timing position for the lane change” [Yoon 0014].
Regarding Claim 7, Lee teaches the path planning device for an unmanned vehicle as claimed in claim 6, the control terminal (Lee, Fig 3 Control Unit- Box 330) is further configured to: acquire entrance endpoints of lanes corresponding to exit endpoints of road sections in the updated initial path (Lee, Fig 16: S1640 “Compare confirmed moving direction of the lane on which vehicle is positioned”, Step S1650 “Perform lane change guidance”), and update the entrance endpoints to entrance endpoints of each road section in the initial path (Lee, Fig 7: Step 702 “Determine current position of vehicle”, Step, S712 “Confirm search link of confirmed lane link ID”, Step S720 “Perform route guidance…”).  
Regarding Claim 9, Lee teaches a transitory computer-readable storage medium (Lee, [0239] “non-transitory computer readable medium”), having a computer-executable instruction stored thereon (Lee, [0230] “various applications or programs…may be stored and provided in the non-transitory computer readable medium”), wherein when the computer-executable instruction is executed by a processor, the processor is enabled to perform the steps of the method as claimed in claim 1 (Lee, [0233] “various processes that may be tangibly embodied in a computer readable medium and that are executed by computers or processors”).  

Regarding Claim 10, Lee teaches a computer device (Lee, [0238]"...servers or devices in a state in which they are stored in various non-transitory computer readable media…the respective apparatuses may access the servers or the devices in which the installation data are stored to download the installation data”), comprising a memory (Lee, [0239] “non-transitory computer readable medium…a machine readable medium that semi-permanently stores data”) and a processor (Lee, [0233] “various processes that may be tangibly embodied in a computer readable medium and that are executed by computers or processors”), the memory storing a computer-readable instruction (Lee, [0230] “various applications or programs…may be stored and provided in the non-transitory computer readable medium”), wherein when the computer-readable instruction is executed by the processor, the processor is enabled to perform the steps of the method as claimed in claim 1 (Lee, [0233] “various processes that may be tangibly embodied in a computer readable medium and that are executed by computers or processors”).  

Regarding Claim 15, Lee teaches the path planning device for an unmanned vehicle as claimed in claim 6 (Lee, [0102] "route guidance apparatus...vehicle is an autonomous vehicle"), wherein the control terminal (Lee, Fig 3 Control Unit- Box 330) acquires the road segment where the origin of a path is located in the following manner (Lee, [0126] “identifying a current search link identifier of a road corresponding to the measured current position of the vehicle”; Examiner interprets “link” as road segment and “current position” as an origin): acquiring a current location and a current heading of the vehicle (Lee, [0121] “the route guidance apparatus obtains a position of the vehicle...calculates direction angles”); and searching for a road point which is located within a range where an angle with the current heading is smaller than a preset angle and is closest to the current location (Lee, [0229] “the route guidance performing unit...may calculate an angle between a coordinate of an end node of the current search link and a coordinate of an end node of the future search link which are predetermined on the map based on the moving direction of the vehicle, and compare the calculated angle with a predetermined reference angle range”), and determining the road segment where the road point is located as the road segment where the origin of the path is located (Lee, [0031] “determining…a current search link to which a lane link corresponding to a current position belongs”; Examiner interprets “link” as road segment and “current position” as an origin).  

Regarding Claim 16, Lee teaches the path planning device for an unmanned vehicle as claimed in claim 6 (Lee, [0102] "route guidance apparatus...vehicle is an autonomous vehicle"), wherein the control terminal (Lee, Fig 3 Control Unit- Box 330) acquires the road segment where the destination of the path is located in the following manner (Lee,  [0082] “The route guidance apparatus or the server searches for the route to the destination using a search link identifier corresponding to the road”; Examiner interprets “link” as road segment): acquiring information of the destination (Lee, [0017] “control unit obtaining destination information of the vehicle”); and determining the road segment where a road point closest to the destination is located as the road segment where the destination is located (Lee, [0082] “the route guidance apparatus or the server searches for the route using only the search link identifiers that may arrive from the departure point to the destination”; Examiner interprets “link” as road segment).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakayama et al. (US 20060149467 A1) discloses the attribute category of the lane comprises a straight lane, a left-turn lane, a right-turn lane, a U-turn lane, or an emergency lane (Nakayama,  [0077]  “types of the respective lanes, such as a lane for traveling straight through the intersection, a right turn lane”).
Kusama et al. (US 20020013659 A1) discloses the attribute category of the lane comprises a straight lane, a left-turn lane, a right-turn lane, a U-turn lane, or an emergency lane (Kusama, [0041] “Lane information includes the number of lanes, the direction of flow of each lane (categories of data which are divided into straight lanes, right-hand lanes, left-hand lanes, branching lanes”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662   

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662